DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “critical points” in claims 6-7, 15-16 is a relative term which renders the claim indefinite. The term “critical points” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lonkadi (Pub. No.:  US 2015/0265179) in view of Gattani et al (Pub. No.:  US 2008/0071142)
Regarding claims 1, 17, Lonkadi discloses a method for determining a navigation pathway for navigating an invasive medical instrument inside a blood vessel, the method comprising:
receiving, by a processor, a first medical image associated with a patient [see 0058];
determining, by the processor, one or more parameters associated with the first medical image [see 0058] by disclosing determining a change in position of the medical insert 5 relative to the desired area 13 within the field of view 12 by using at least a first image and a second image of the series [see 0058];
identifying, by the processor, a second medical image from a plurality of images associated with the patient based on the determined one or more parameters [see 0058] by disclosing determining a change in position of the medical insert 5 relative to the desired area 13 within the field of view 12 by using at least a first image and a second image of the series [see 0058];
determining, by the processor, deviation (change in position of the medical insert 5) between a structural orientation of one or more objects in the first medical image and one or more objects in the second medical image [see 0050-0058] by disclosing determining a change in position of the medical insert 5 relative to the desired area 13 within the field of view 12 by using at least a first image and a second image of the series [see 0058];

Lonkadi doesn’t disclose determining, by the processor, the navigation pathway for navigating the invasive medical instrument inside the blood vessel using the second medical image; wherein the navigation pathway corresponds to the modified structural orientation of the one or more objects in the second medical image.
Nonetheless, Gattani et al disclose determining, by the processor, the navigation pathway for navigating the invasive medical instrument inside the blood vessel using the second medical image [see 0134-0141]; wherein the navigation pathway corresponds to the modified structural orientation of the one or more objects in the second medical image [see 0134-0141] by disclosing a path correlation module 79 (FIG. 6) that can compute the path taken by the scope (or any other surgical instrument) during a procedure and various attributes and parameters related to that path [see 0134].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Lonkadi and Gattani et al by determining, by the processor, the navigation pathway for navigating the invasive medical instrument inside the blood vessel using the second medical image; wherein the navigation pathway corresponds to the modified structural orientation of the one or more objects in the second medical image; to accurately guide the instrument through the system.

Regarding claim 2, Lonkadi discloses wherein the one or more parameters associated with the first medical image comprises:
one or more of positions of a patient being imaged [see 0036, 0050-0058]


Regarding claim 3, Lonkadi doesn’t disclose wherein the second medical image is an image obtained from a medical database and wherein the second medical image is a medical image acquired during a previous medical imaging procedure.
Nonetheless, Gattani et al disclose wherein the second medical image is an image obtained from a medical database and wherein the second medical image is a medical image acquired during a previous medical imaging procedure [see 0112-0121, 0058].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Lonkadi and Gattani et al by having the second medical image is an image obtained from a medical database and wherein the second medical image is a medical image acquired during a previous medical imaging procedure; to provide references.

Regarding claim 4, Lonkadi discloses wherein identifying the second medical image based on the one or more parameters comprises:
identifying, by the processor, one or more medical images based on the one or more parameters associated with the first medical image [see 0046-0058;
identifying, by the processor, one or more objects from the first medical image [see 0046-0058;
identifying, by the processor, one or objects from the one or more medical images [see 0046-0058];

 determining, by the processor, the second medical image from the one or more medical images based on the comparison [see 0046-0058].

Regarding claim 5, Lonkadi discloses modifying the second medical image based on the first medical image comprises:
determining, by the processor, a structural orientation of the one or more objects in the first medical image [see 0046-0058];
determining, by the processor, a structural orientation of one or more objects in the second medical image [see 0046-0058];
identifying, by the processor, a deviation between the structural orientation of the one or more objects in the first medical image and the one or more objects in the second medical image [see 0050-0058] by disclosing determining a change in position of the medical insert 5 relative to the desired area 13 within the field of view 12 by using at least a first image and a second image of the series [see 0058];
and
correcting, by the processor, the structural orientation of the one or more objects in the second medical image based on the structural orientation of the one or more objects in the first medical image if the deviation is identified [see 0050] by disclosing the control module 50 will generate the control signal, which will cause the drive unit 60 to move or adjust the field of view 12 such that the medical 

Regarding claims 6-7, Lonkadi disclose calibrating, by the processor, one or more subsequent medical images based on the modified second medical image, wherein the one or more subsequent medical images are acquired by an imaging device after acquisition of the second medical image by the imaging device [see 0053],
Lonkadi doesn’t disclose determining, by the processor, from the calibrated one or more subsequent medical images a critical point in the navigation pathway in the blood vessel, by the processor.
Nonetheless, Gattani et al disclose determining, by the processor, from the calibrated one or more subsequent medical images a critical point in the navigation pathway in the blood vessel, by the processor [see 0085-0094, 0096, 0134-0141].  Gattani et al disclose the path, such as path 230 in FIG. 23, may be shown in 3D and in color, where different colors are used to indicate the distance between particular points on the path 230 and the viewing plane [see 0134].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Lonkadi and Gattani et al by determining, by the processor, from the calibrated one or more subsequent medical images a critical point in the navigation pathway in the blood vessel, by the processor; for accuracy purposes.

Regarding claim 8, Lonkadi discloses calibrating the one or more subsequent medical images based on the modified second medical image comprises: 
determining, by the processor, the structural orientation of one or more objects in the one or more subsequent medical images [see 0046-0058]; 

identifying, by the processor, a deviation between the structural orientation of the one or more objects in the one or more subsequent medical images and the one or more objects in the modified second medical image [see 0046-0058] by disclosing determining a change in position of the medical insert 5 relative to the desired area 13 within the field of view 12 by using at least a first image and a second image of the series [see 0058];
and correcting, by the processor, the structural orientation of the one or more objects in the one or more subsequent medical images based on the structural orientation of the one or more objects in the modified second medical image if a deviation is identified [see 0050-0058] by disclosing determining a change in position of the medical insert 5 relative to the desired area 13 within the field of view 12 by using at least a first image and a second image of the series [see 0058];

Regarding claim 9, Lonkadi discloses wherein the first medical image is received from an imaging device and/or a medical database [see 0058].

Regarding claim 10, Lonkadi discloses system for determining a navigation pathway for navigating an invasive medical instrument inside a blood vessel, the system comprising: 
a processor [see fig 2]; 
a memory coupled to the processor, the memory comprising a navigation module configured to: receive a first medical image associated with a patient [see 0046-0058]; 
determine one or more parameters associated with the first medical image [see 0046-0058]; 

determine deviation between a structural orientation of one or more objects in the first medical image and one or more objects in the second medical image [see 0046-0058]; 
modify the second medical image based on deviation between the structural orientation of the one or more objects in the first medical image and the one or more objects in the second medical image [see 0046-0058]; 
Lonkadi doesn’t disclose determining, by the processor, the navigation pathway for navigating the invasive medical instrument inside the blood vessel using the second medical image; wherein the navigation pathway corresponds to the modified structural orientation of the one or more objects in the second medical image and a medical database coupled to the processor.
Nonetheless, Gattani et al disclose determining, by the processor, the navigation pathway for navigating the invasive medical instrument inside the blood vessel using the second medical image [see 0134-0141]; wherein the navigation pathway corresponds to the modified structural orientation of the one or more objects in the second medical image [see 0134-0141] by disclosing a path correlation module 79 (FIG. 6) that can compute the path taken by the scope (or any other surgical instrument) during a procedure and various attributes and parameters related to that path [see 0134] and  a medical database coupled to the processor [see 0058].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Lonkadi and Gattani et al by determining, by the processor, the navigation pathway for navigating the invasive medical instrument inside the blood vessel using the second medical image; wherein the navigation pathway corresponds to the modified structural orientation of the one or more objects in the second medical image; to accurately guide the instrument through the system.

Regarding claim 11, Lonkadi discloses a patient table [see fig 2]; 
an imaging device [see fig 2;
wherein the one or more parameters associated with the first medical image comprises one or more of positions of a patient being imaged, position coordinates associated with the imaging device, angular position of the imaging device, and distance between the patient table and the imaging device [see 0036]

Regarding claim 12, Lonkadi doesn’t disclose wherein the second medical image is an image obtained from a medical database and wherein the second medical image is a medical image acquired during a previous medical imaging procedure.
Nonetheless, Gattani et al disclose wherein the second medical image is an image obtained from a medical database and wherein the second medical image is a medical image acquired during a previous medical imaging procedure [see 0112-0121, 0058].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Lonkadi and Gattani et al by having the second medical image is an image obtained from a medical database and wherein the second medical image is a medical image acquired during a previous medical imaging procedure; to provide references.

Regarding claim 13, Lonkadi discloses wherein the navigation module is configured to:
identify one or more medical images based on the one or more parameters associated with the first medical image [see 0046-0058];
identify one or more objects from the first medical image [see 0046-0058];
identify one or objects from the one or more medical images [see 0046-0058];

determine the second medical image from the one or more medical images based on the comparison [see 0046-0058].

Regarding claim 14, Lonkadi discloses wherein the navigation module is configured to:
determine a structural orientation of the one or more objects in the first medical image [see 0046-0058]
determine a structural orientation of one or more objects in the second medical image [see 0046-0058];
determine a deviation between the structural orientation of the one or more objects in the first medical image and the one or more objects in the second medical image [see 0046-0058]
and
correct the structural orientation of the one or more objects in the second medical image based on the structural orientation of the one or more objects in the first medical image if the deviation is identified [see 0046-0058]

Regarding claims 15-16, Lonkadi disclose calibrating, by the processor, one or more subsequent medical images based on the modified second medical image, wherein the one or more subsequent medical images are acquired by an imaging device after acquisition of the second medical image by the imaging device [see 0053],
Lonkadi doesn’t disclose determining, by the processor, from the calibrated one or more subsequent medical images a critical point in the navigation pathway in the blood vessel, by the processor.

Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Lonkadi and Gattani et al by determining, by the processor, from the calibrated one or more subsequent medical images a critical point in the navigation pathway in the blood vessel, by the processor; for accuracy purposes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793